AFTER REMANDMENT
TYSON, Judge,
This court in its original opinion in this cause [Smith v. State, 472 So.2d 677, 1984], remanded the cause to the trial court with orders to impose a single sentence. On February 22, 1985, the trial court held a new sentencing hearing and imposed a sentence according to the directions of this court. Smith, supra. The court sentenced the appellant to fifteen (15) years in the penitentiary and credited her with all time spent in jail pending trial. The trial court has now complied with the opinion of this court. We now, therefore, uphold this conviction and the sentence imposed.
The judgment of the trial court is due to be and is, hereby, affirmed.
AFFIRMED.
All the Judges concur.